ORDER
Tsoucalas, Senior Judge:
Upon consideration of plaintiffs’ joint response to this Court’s Order to Show Cause Why This Action ShouldNot Be Dismissed For Lack of Prosecution, and the plaintiffs, Sea-Land Service, Inc. and American President Lines, Ltd., having shown just cause against dismissal, it is
Ordered that the case is once again placed on the Court’s calendar, and it is further
Ordered that the Clerk of the Court accept and file plaintiffs’ joint Motion for Summary Judgment, and it is further
Ordered that defendant has thirty (30) days from service of this Order to respond to the plaintiffs’ Motion for Summary Judgment, and it is further
Ordered that plaintiffs have ten (10) days after service of defendant’s response to serve their reply, if any.